Barrett, J.
We are inclined to think the county court decided the case as upon a demurrer to the evidence. The propriety of this is not seriously questioned in the argument. The plaintiff claims upon two grounds only that the ruling of the county court ought to be sustained: — 1st, that the constable, Moulton, was virtually the purchaser of the property at his own official sale, and said sale was therefore invalid. 2d, that said sale being entire, in satisfaction of all the several taxes in the aggregate, it is invalid on account of the failure to show that the district school tax was legally voted and assessed. The view we take of the former of said grounds renders it needless to consider the latter.
Upon the facts before us, we are unable to avoid the conclusion that Smith bid upon, and bid off said property by the procurement, as the servant, and in behalf, of the defendant Moulton ; so that, in legal effect, Moulton was the purchaser upon his own sale.
In Woodbury v. Parker, 19 Vt. 353 it is decided, that a sale of personal property on execution by an officer to himself is abso*248lutely void, not conveying any title even as against entire strangers. This was only a specific application of a doctrine which has for a long time, and with entire uniformity, been applied to sales made by persons sustaining a trust relation, whether official or private, to property under their control, and saleable by them in virtue of such relation.
We are unable to maintain the distinction taken in the argument between the decided cases, and the one in hand, on the ground that here was a sale of real estate for taxes under the statute, which provides for a redemption of the property within a year by the owner. The matter of policy, which is prominent in all the eases, and may perhaps be regarded as the main ground of the rule, would seem to be as cogent a reason for denying to the collector of taxes the right of purchasing at his own sale, as for denying that right to a sheriff or any other officer sustaining fiduciary relations to the property to be sold ; and certainly the logical reason is quite as strong.
In Pierce v. Benjamin, 14 Pick. 356, Morton, J., says: “The respective duties oí buyer and seller are incompatible with each other, and no person, in whatever capacity he may undertake to act, can rightfully sustain both characters.” In Perkins v. Thompson, 3 N. II., 144, Richardson, Ch. J., says : “ The character of vendor and purchaser of the same article at the same time, are inconsistent, and cannot'be united in the same' person.” In Mills v. Goodsell, 5 Conn. 475, Brainard, J., states the rule and the reason for it with great clearness and force. “ An agent cannot bid at the auction of property which ho is authorized to sell, and thereby become the purchaser of it. And the reason is, that otherwise great frauds might be practiced without detection. The law-takes from the agent the power of being dishonest by removing the means of temptation.”
This view of the reason of the rule is prominent in all the other cases that were cited, as well as those within this State, as elsewhere.
In our opinion therefore, the sale in question was ineffectual to divert Chandler’s title to the property, and so the defence was properly overruled by the county court.
The judgment is affirmed.